PER CURIAM:
On November 11, 1985, between 7:30 and 7:45 P.m., claimant was operating her 1980 Chevrolet Camaro, coming off Route 34 onto Great Teays Boulevard, Teays Valley, Putnam County, when her vehicle struck a pothole. Claimant seeks $181.40 for damage to the tires of the Camaro.
The testimony revealed that claimant was travelling north toward Charleston. She was travelling at approximately 10-15 miles per hour. The claimant stated that the weather was bad. It was foggy and had been raining at the time this incident occurred. The left front and left rear tires of her vehicle were damaged. She estimated the hole to be three feet long, four feet wide, and two feet deep. Although claimant had driven this route before, she had not noticed this hole.
While the respondent is not an insurer of the safety of motorist using the highways of the State, it does have the affirmative duty of using reasonable care for their safety. Although there was no direct evidence of the existence of this defect, the Court is of the opinion that it did have constructive notice. The size of the pothole is indicative of its presence for a substantial period of time prior to the date of this incident. See Stone v. Dept. of Highways, 12 Ct.Cl. 259 (1979) and Miller v. Dept. of Highways. CC-85-12 (1985). The Court hereby makes an award to the claimant in the amount of $181.40.
Award of $181.40.